
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 76
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Mr. Mack submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Secretary of the Treasury Timothy Geithner no longer holds the confidence of
		  Congress or of the people of the United States.
	
	
		That it is the sense of Congress that
			 Secretary of the Treasury Timothy Geithner no longer holds the confidence of
			 Congress or of the people of the United States.
		
